Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0092847, as recited in previous office action).
As for claim 12, Kim et al. disclose in Figs. 1-14 and the related text a variable resistance memory device comprising: 
a variable resistance pattern 114a (¶0047 and 0126) provided on a substrate 100/200; 
a first nitride layer 120 (¶0065-0068) covering at least a (side) portion of the variable resistance pattern 114a;
a second nitride layer 122 (¶0065-0068) formed on the first nitride layer 120,
a first conductive line 104 provide on the substrate 100/200; 
a second conductive line 128 intersecting the first conductive line 104 on the first conductive line, 

wherein the variable resistance pattern 114a is provided at an intersection point of the first conductive line 104 and the second conductive line 128, and 
wherein the first nitride layer 120 and the second nitride layer 122 are both interposed between an upper (top) surface of the variable resistance pattern 114a and a lower (top) surface of the second conductive line 128 (as seen Fig. 6).
Claim does not clearly define which surface is upper surface of the variable resistance pattern and which surface is lower surface of the second conductive line.  For examination purposes, the examiner has interpreted this limitation to mean that top surface (which directly contact layer 116a) of the variable resistance pattern 114a considers as upper surface of the variable resistance pattern 114a and top surface of the second conductive line 128 considers as bottom surface of the second conductive line 128.

As for claim 13, Kim et al. disclose the variable resistance memory device of claim 12, wherein a density of the first nitride layer 120 is less than a density of the second nitride layer 122 (¶0063-0064).  

As for claim 14, Kim et al. disclose the variable resistance memory device of claim 12, wherein the first nitride layer and the second nitride layer comprise substantially the same nitride (¶0065 and 0068), and wherein the first nitride layer 120 x) (¶0065 and 0068).

As for claim 15, Kim et al. disclose the variable resistance memory device of claim 12, wherein the first nitride layer 120 is provided along a surface of the variable resistance pattern 114a and wherein the second nitride layer 122 is spaced apart form the variable resistance 114a pattern by the first nitride layer 120 (fig. 14).

As for claim 19, Kim et al. disclose the variable resistance memory device of claim 12, further comprising: a top electrode (lower portion of 116a) on the variable resistance pattern; and a contact (upper portion of 116a) penetrating the first nitride layer 120 and second nitride layer 122 to connect the variable resistance pattern 114a and the second conductive line 128 (fig. 6).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim (US 2017/0364306, as recited in previous office action).
As for claim 16, Kim et al. disclosed substantially the entire claimed invention, as applied to claim 12, except the device further comprises a switching pattern, and wherein the variable resistance pattern and the switching pattern are connected in series.  
Kim teach in Figs. 1A-1F and the related text a switching pattern 120B, and wherein a variable resistance pattern 120D and the switching pattern 120B are connected in series (fig. 1A-1F, ¶0034 and 0035).  
 Kim et al. and Kim are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim et al. to include a switching pattern, and wherein the variable resistance pattern and the switching pattern are connected in series, as taught by Kim in order to control the access to the memory element (¶0034 of Kim).

Allowable Subject Matter
Claims 25-33 and 36-37 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “the nitrogen content in the protective layer continuously 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's response filed on 07/06/2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 6-7, with respect to the rejection of claim 1 that Kim et al. fail to disclose “wherein the first nitride layer and the second nitride layer are both interposed between an upper surface of the variable resistance pattern and a lower surface of the second conductive line” have been fully considered by they are not persuasive in view of the following reasons:  
Claim does not clearly define which surface is upper surface of the variable resistance pattern and which surface is lower surface of the second conductive line.  For examination purposes, the examiner has interpreted this limitation to mean that top surface (which directly contact layer 116a) of the variable resistance pattern 114a considers as upper surface of the variable resistance pattern 114a and top surface of the second conductive line 128 considers as bottom surface of the second conductive line 128” have been fully considered but they are not persuasive in view of the following reasons. 	

Fig. 6 of Kim et al. clearly disclose the first nitride layer 120 and the second nitride layer 122 are both interposed between the variable resistance pattern 114a and the second conductive line 128.  Therefore Kim et al. still disclose the claimed invention.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811